Tempur-Pedic International Inc. (TPX) Historical Net Sales Information Using New Product and Channel Level Categories Tempur-Pedic International Inc. (the "Company" or "Tempur-Pedic") has updated its product reporting methodology in light of the Sealy acquisition.Going forward, the Company will provide product level net sales data for "Bedding" and "Other products"."Bedding" includes mattresses, foundations and adjustable foundations and "Other" includes pillows and various other comfort products and components.Historically, the Company has provided product level net sales data using the categories "Mattress", "Pillows" and "Other", which primarily included adjustable bed bases and foundations and other comfort products. Set forth below are tables showing the Company’s historical net sales data using the new product level sales categories for 2011 and 2012, by quarter and full year.The information presented is for Tempur-Pedic only, and does not include any information for Sealy Corporation.In addition, the information presented only reflects the recategorization of product level net sales data and no other adjustments to the historical information have been made. ($ in millions) 2012 Quarterly - Product 2011 Quarterly - Product 1Q 2012 Consolidated Tempur North America Tempur International 1Q 2011 Consolidated Tempur North America Tempur International Ended March 31 Ended March 31 Bedding $ $ $ Bedding $ $ $ Other Products Other Products Total Sales $ $ $ Total Sales $ $ $ 2Q 2012 Consolidated Tempur North America Tempur International 2Q 2011 Consolidated Tempur North America Tempur International Ended June 30 Ended June 30 Bedding $ $ $ Bedding $ $ $ Other Products Other Products Total Sales $ $ $ Total Sales $ $ $ 3Q 2012 Consolidated Tempur North America Tempur International 3Q 2011 Consolidated Tempur North America Tempur International Ended September 30 Ended September 30 Bedding $ $ $ Bedding $ $ $ Other Products Other Products Total Sales $ $ $ Total Sales $ $ $ 4Q 2012 Consolidated Tempur North America Tempur International 4Q 2011 Consolidated Tempur North America Tempur International Ended December 31 Ended December 31 Bedding $ $ Bedding $ $ $ Other Products Other Products Total Sales $ $ Total Sales $ $ $ 2012 Full Year - Product 2011 Full Year - Product FY 2012 Consolidated Tempur North America Tempur International FY 2011 Consolidated Tempur North America Tempur International Ended December 31 Ended December 31 Bedding $ $ $ Bedding $ $ $ Other Products Other Products Total Sales $ $ $ Total Sales $ $ $ Segment definitions: "Bedding" include mattresses, foundations and adjustable foundations. "Other Products" includes pillows and various other comfort products and components. Tempur-Pedic International Inc. (TPX) The Company has updated its channel reporting methodology in light of the Sealy acquisition.Going forward, the Company will provide channel level net sales data for “Retail”, “Direct” and “Other”.“Retail” and “Direct” are unchanged from the Company’s prior classifications and “Other” now includes third party, health care and hospitality.Historically, the Company has provided channel level net sales data using the following categories:Retail (furniture, bedding and department stores); Direct (direct response, Internet and company-owned stores); Healthcare (hospitals, nursing homes, healthcare professionals and medical retailers); and Third party distributors in countries where Tempur-Pedic does not sell directly through its own subsidiaries. Set forth below are tables showing the Company’s historical sales data using the new channel level sales categories for 2011 and 2012, by quarter and full year.The information presented is for Tempur-Pedic only, and does not include any information for Sealy Corporation.In addition, the information presented only reflects the recategorization of channel level net sales data and no other adjustments to the historical information have been made. ($ in millions) 2012 Quarterly - Channel 2011 Quarterly - Channel 1Q 2012 Consolidated Tempur North America Tempur International 1Q 2011 Consolidated Tempur North America Tempur International Ended March 31 Ended March 31 Retail $ $ $ Retail $ $ $ Direct Direct Other Other Total Sales $ $ $ Total Sales $ $ $ 2Q 2012 Consolidated Tempur North America Tempur International 2Q 2011 Consolidated Tempur North America Tempur International Ended June 30 Ended June 30 Retail $ $ $ Retail $ $ $ Direct Direct Other Other Total Sales $ $ $ Total Sales $ $ $ 3Q 2012 Consolidated Tempur North America Tempur International 3Q 2011 Consolidated Tempur North America Tempur International Ended September 30 Ended September 30 Retail $ $ $ Retail $ $ $ Direct Direct Other Other Total Sales $ $ $ Total Sales $ $ $ 4Q 2012 Consolidated Tempur North America Tempur International 4Q 2011 Consolidated Tempur North America Tempur International Ended December 31 Ended December 31 Retail $ $ $ Retail $ $ $ Direct Direct Other Other Total Sales $ $ $ Total Sales $ $ $ 2012 Full Year - Channel 2011 Full Year - Channel FY 2012 Consolidated Tempur North America Tempur International FY 2011 Consolidated Tempur North America Tempur International Ended December 31 Ended December 31 Retail $ $ $ Retail $ $ $ Direct Direct Other Other Total Sales $ $ $ Total Sales $ $ $ Segment definitions: "Retail" includes sales to retail customers (e.g. furniture and bedding retailers, department stores, specialty retailers, and warehouse clubs). "Direct" includes sales to consumers directly through our e-commerce platform, company-owned stores, and call center. "Other" includes sales to third party distributors, hospitality, and healthcare customers.
